DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 12, 14, 15, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Low (US 10,958,166).
Regarding claim 1, fig. 3-5 of Low teaches a circuit, comprising: a charge pump circuit including a plurality of charge pump stage circuits coupled in series [fig. 3A shows stages in series where components with C1 is first stage, with C2 is second stage, etc.]; and a discharge circuit [302,S6-S8,104,402] configured to discharge the charge pump circuit (col. 11, lines 9-18 describes rebalancing voltages across the charge pump capacitors by sequentially discharging) ; wherein the discharge circuit comprises: a plurality of switched discharge circuits [eg. S6-S9, Sw1-Sw4 of fig. 5A] where each switched discharge circuit is coupled to an output of a corresponding one of the charge pump stage circuits and configured, when actuated, to discharge said output; and a discharge control circuit configured to sequentially actuate each switched discharge circuit of the plurality of switched discharge circuits over a discharge time period (col. 11, lines 9-18 describes sequential discharging).
Regarding claim 2, fig. 3-5 of Low teaches wherein sequential actuation of each switched discharge circuit the switched discharge circuits controlled by a discharge clock signal [CLK of 104 which generates P1 and P2 for controlling converter 102].
Regarding claim 3, fig. 3-5 of Low teaches wherein the discharge clock signal has a period of sufficient length to ensure that the output of a given one of the charge pump stage circuits is fully discharged to a certain voltage level before a subsequent one of the charge pump stage circuits is discharged by the sequential actuation of the switched discharge circuits (where the certain voltage level is the voltage across the capacitor after discharging is started).
Regarding claim 9, fig. 3-5 of Low teaches wherein the discharge control circuit controls sequential actuation of the switched discharge circuits over the discharge time period such that the output of a given one of the charge pump stage circuits is fully discharged to a certain voltage level before a subsequent one of the charge pump stage circuits is discharged (where the certain voltage level is the voltage across the capacitor after discharging is started).
Regarding claim 12, fig. 3-5 of Low teaches wherein the charge pump circuit is a positive voltage charge pump.
Regarding claim 14, fig. 3-5 of Low teaches a circuit, comprising: a charge pump circuit including a first charge pump stage circuit coupled in series with a second charge pump stage circuit [fig. 3A shows stages in series where components with C1 is first stage, with C2 is second stage, etc.]; and a discharge circuit [302,S6-S8,104,402] configured to discharge the charge pump circuit; wherein the discharge circuit comprises: a first switched discharge circuit [eg. 302b,S8,S9,Sw1] coupled to a first output of the first charge pump stage circuit and configured, when actuated, to discharge said first output; a second switched discharge circuit [eg. 302a,S6,S7,Sw2] coupled to a second output of the second charge pump stage circuit and configured, when actuated, to discharge said second output; and a discharge control circuit [eg. 104] configured to actuate the first switched discharge circuit to discharge said first output and then, after said first output is fully discharged to a certain voltage level, actuate the second switched discharge circuit to discharge said second output to said certain voltage level (where the certain voltage level is the voltage across the capacitor after discharging is started).
Regarding claim 15, fig. 3-5 of Low teaches wherein a length of time between actuation of the first switched discharge circuit and actuation of the second switched discharge circuit is controlled by a period of a discharge clock signal [CLK of 104 which generates P1 and P2 for controlling converter 102].
Regarding claim 23, fig. 3-5 of Low teaches wherein the charge pump circuit is a positive voltage charge pump.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low in view of Ferrant (US 2015/0263610).
Regarding claims 13 and 24, Low teaches the device as indicated above except where the charge pump is a negative charge pump. However, Ferrant teaches extending a charge pump circuit generating a positive output voltage to one generating a negative output voltage (par. 80). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the negative charge pump as taught in Ferrant for the purpose of utilizing a suitable and well-known type of charge pump substitution. 
	
Allowable Subject Matter
Claims 4-8, 10, 11, and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896